Case 4:21-cv-02122 Document 7 Filed on 07/23/21 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

ATAIN SPECIALTY INSURANCE 8
COMPANY, §
Plaintiff §
§
Vv. § CASE NO. 4:21-cv-2122
§
TRIPLE PG SAND DEVELOPMENT, §
LLC, §
Defendant § JURY TRIAL DEMANDED

-----------------RETURWN -- - -- - -----------

Came to hand on the 19t» day of July, 2021 and executed at 50 Waterford
Circle, Nacogdoches, Texas 75965 within the County of Nacogdoches on the 19th
day of July, 2021, by delivering to the within named Prabhakar Guniganti by
certified mail, return receipt requested # 7020 2450 0001 6768 9412, (copy of
return green card with signature attached as well as a copy of the USPS Tracking
page from their website),. a true copy of the summons together with the
ORIGINAL PETITION SEEKING DECLARATORY JUDGMENT AND OTHER
RELIEF accompanying pleading, Plaintiffs Certificate of Interested Parties, as
well as the Court’s Order for Conference and Disclosure of Interested Parties,
having first attached such copy of such citation to such copy of pleading and

endorsed on such copy of citation the date of delivery.

Carol Edmunds

Sworn to and subscribed before me this the 23rd day of July, 2021.
Sectlie Ki Satiniar erties aie fESE {
Swi, TRACY L. HARRIS | Notary Pups Je STATE OFTEXAS

% Se w MY COMMISSION EXPIRES
aN

     
     
   

‘e= SEPTEMBER 20, 2021
Paes NOTARY ID: 12163767 _|p
 

 

 

Case 4:21-cv-02122 Document 7 Filed on 07/23/21 in TXSD Page 2 of 4

COMPLETE THIS SECTION ON DELIVERY

SENDER: COMPLETE THIS SECTION

 

 

 

 

 

 

@ Complete items 1, 2, and 3. A. Signature a
m@ Print your name and address on the reverse xX ait C 4 _ Bi Agent
so that we can return the card to you. a Addressee
& Attach this card to the back of the mailpiece, B. Received by (Printed Name) @ 4 ei
or on the front If space permits.
1. Article Addressed to: D. Is delivery address different from item a mt pe
I l Cc If YES, enter delivery address below: No
ae a PE Sand ment %
ee ent |,
3 cab ve Gunga nt
Circe ;
ionterfurre coos (Gen MA2Y- Summer ommplint
ace sdockes, TET

 

 

3. Service Type (1 Priority Mail Express®
D Adult Signature O Registered Mail™
AU UU TTT UNA fasinates a Res
ee Ci Certified Mail® Delvery =
"9590 9402 6339 0296 9624 56 Cote ee | Boeeereneten,
2. Article Number (Transfer from service label) C1 Collect on Delivery Restricted Delivery Restricted Delivery

PS Span 2450 ODDL b7bB T4L2 —__ peaticted Detvery

rT.

«PS 3 Form 381 1, July 2020 PSN 7530-02-000-9053 Domestic Return Receipt

 
USPS.com® - USPS Teaggeg® Rasultis-02122 Document 7 Filed OMths7/28)Qubpnchn/ Sil rahtpefBnof chon tRef=fullpage&tL...

 

 

 

. ® FAQs >
USPS Tracking °
Track Another Package +
Tracking Number: 7020245000016768941 2 Remove x
Your item was delivered to an individual at the address at 3:50 pm on July 19, 2021 in
NACOGDOCHES, TX 75965.
Y Delivered, Left with Individual
July 19, 2021 at 3:50 pm
NACOGDOCHES, TX 75965 o
Get Updates vv x
Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

1 of 2 7/22/2021, 4:09 PM
USPS.com® - USPS T@ekieg®: Rasults-02122 Document 7 Filed dnte7/eskasinch( Sirah gefinp¥ction?tRef=fullpage&t....

FAQs

yoeqpes+

7/22/2021, 4:09 PM
